DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 14 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 16/840,108 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-39 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest the apparatus and method as claimed by Applicant. In particular, the prior art fails to disclose or suggest an implantable shunt with an actuator assembly comprising a first and second shape memory element, wherein a change in geometry of either the first or second shape memory element deforms the other shape memory element, thereby modifying fluid flow through the shunt, along with the other steps and limitations of the claims. US 6,203,513 to Yaron discloses a shunt 100 with a blocking member 92H that modifies fluid flow through the shunt, wherein the blocking member is attached to a deformable spring 126 (see FIG 27). However, Yaron does not disclose a second deformable member, nor that the deformable member is made from a shape memory material. While shape memory materials are known in the art of ocular shunts (see US 2006/0155300 to Stamper et al), it would require a substantial redesign of the Yaron reference to arrive at the apparatus claimed by Applicant. US 2014/0081195 to Clauson et al discloses an ocular implant with a first and second deformable shape memory material that affects the fluid flow through the shunt (see FIG 10), the change in geometry of one shape memory element does not necessitate the deformation of the other, non-activated shape memory element.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        26 July 2021